UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1550


TALIN A. TASCIYAN,

                Plaintiff - Appellant,

          v.

MEDICAL NUMERICS;    TEXTRON    SYSTEMS;   OVERWATCH    GEOSPATIAL
SYSTEMS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Charles B. Day, Magistrate Judge.
(8:11-cv-01467-CBD)


Submitted:   October 28, 2013              Decided:    November 6, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Talin A. Tasciyan, Appellant Pro Se.         Kenneth Christopher
Gauvey, TAYLOR & RYAN, LLC, Baltimore, Maryland; Donald James
Walsh, OFFIT KURMAN, PA, Owings Mills, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Talin    A.    Tasciyan       brought        suit       against     Defendants

asserting gender discrimination and retaliation, in violation of

Title       VII    of     the   Civil        Rights    Act    of     1964.      Although      the

district           court        ultimately            dismissed        Tasciyan’s           gender

discrimination claim, the case proceeded to trial on Tasciyan’s

retaliation          claim. *          The    jury     returned       a     verdict    for     the

Defendants.             On appeal, Tasciyan contends the magistrate judge

(1)     improperly         defined       “adverse       action”        for    the     jury;    (2)

improperly          instructed         the     jury     regarding          damages;    and     (3)

allowed impermissible hearsay evidence.                              Tasciyan also argues

the     Defendants’         improper         reference        to     gender    discrimination

during closing argument was prejudicial and misled the jury.

                  Having reviewed the transcript of the jury trial in

light of the parties’ arguments on appeal, we find no reversible

error.       Accordingly, we affirm the magistrate judge’s judgment.

We    dispense       with       oral    argument       because       the     facts    and    legal

contentions         are    adequately          presented      in     the     materials      before

this court and argument would not aid the decisional process.



                                                                                        AFFIRMED


        *
            The parties consented to                   a     trial    before     a    magistrate
judge.       28 U.S.C. § 363 (2006).



                                                 2